       Case 1:19-cv-00695-RB-KRS Document 27 Filed 10/15/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BRETT STORKS,

               Plaintiff,

       vs.                                                    No. 1:19-CV-00695-RB-KRS

ANDREW SAUL, Commissioner of
Social Security,

               Defendant.

                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court upon Plaintiff’s Motion to Reverse and/or

Remand, filed December 17, 2019. (Doc. 19.) In accordance with 28 U.S.C. § 636(b)(1)(B), the

matter was referred to United States Magistrate Judge Kevin R. Sweazea, who entered Proposed

Findings of Fact and [a] Recommended Disposition (“PFRD”) on September 29, 2020. (Doc. 32.)

Judge Sweazea recommended that the Court grant Plaintiff’s Motion, and he notified the parties

of their right to file written objections pursuant to 28 U.S.C. § 636(b)(1)(C). Neither party objected

to the PFRD and the deadline for so doing expired on October 13, 2020. Having reviewed the

record, the Court determines that it will adopt the PFRD in its entirety and grant Plaintiff’s Motion.

       IT IS, THEREFORE, ORDERED that the Magistrate Judge’s Proposed Findings of Fact

and Recommended Disposition (Doc. 26) is hereby ADOPTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Reverse and/or Remand (Doc.

19) is hereby GRANTED.



                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE
